DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to Claims 4, 14, 16, filed 10/30/2020, is acknowledged and accepted.
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 5/27/2020.  An initialed copy is attached to this Office Action.
Response to Arguments
Applicant's arguments, filed 10/30/2020, with respect to Claim(s) 1-20 have been fully considered and are persuasive.  The Drawing Objection, the 35 USC § 112 of Claims 4, 14 and 16, 35 USC § 102 of Claim(s) 1, 4, 5, 9-11 and 16-18, and the 35 USC § 103 of Claim(s) 2, 3, 6-8, 12-15, 19 and 20, have been withdrawn. 
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, while Kishigami et al., (US 2017/0146803 A1) disclose “a near-eye display system (abstract) to display an image (abstract) to a user (heads-up display of an automobile, ¶[0001]) comprising: an image source (115, Figure 1(A)) to provide light (111, Figure 1(A)); a modulation stack modulator (111 and 112, Figure 1(A)) comprising one or more digital light path length modulators (112, Figure 1(A)), a digital light path length modulator (112, Figure 1(A)) comprising: a polarization modulator (150, Figure 1(A); see also ¶[0120,0121 & 0123]) to receive light; and an optical path length extender (OPLE) (120, Figure 1(A)) to direct the light having a first polarization (121, Figure 1(A)) through a first light path (210, Figure 1(A)) through the OPLE, and to direct the light having a second polarization (122, Figure 1(A)) through a second light path (220, Figure 1(A)) through the OPLE (120, Figure 1(A)), the first and second light paths having different light path lengths (¶[0108]: the distance L2 is ~ 81 mm from the calculation of the distance L2 X 2 = 582 mm - 420 mm (= 162 mm). The distance L1 may be freely set as long as it is within 420 mm; illustrated in figure 1(A) and 11 (A); since the first length must be less than 420 mm, it can also be less than 162 mm, making the second optical path more than two times longer than the first path, ¶[0108]); and an imaging assembly (head-up display, ¶[0029]) to create a plurality of image portions (first virtual image 410 and the second virtual image 420, Figures 1(A) and 1(B); ¶[0072]) at a plurality of virtual object distances (“b”, “c”, “d”, Figure 1(B); ¶[0072]), from the light output (111, Figure 1(A)) by the modulation stack (111 and 112, Figure 1(A)), wherein a number of perceived virtual object distances (“b”, “c”, “d”, Figure 1(B); ¶[0072]) depends on the number (relationship between the distance lab from the screen 114 to the magnifying mirror 130 and the distance Ldv from the driver's eyes 500 to the virtual image in the virtual image display device, Figure 6 ; see also ¶[0077]) of the one or more digital light path length modulators (112, Figure 1(A));” Kishigami et al., fails to teach or suggest the aforementioned combination further comprising “a unitary optical path length extender (OPLE).”
With respect to claims 2-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to Claim 11, while Kishigami et al., (US 2017/0146803 A1)  disclose “a near-eye display (abstract) to a user (heads-up display of an automobile, ¶[0001]) comprising: an image source (115, Figure 1(A)) to provide light (111, Figure 1(A)); and a modulation stack (111 and 112, Figure 1(A)) comprising a optical path length extender (OPLE) (120, Figure 1(A)) to output light via a first light path (210, Figure 1(A)) and a second light path (220, Figure 1(A)), the first light path (210, Figure 1(A)) and the second light (220, Figure 1(A)) path having different light path lengths (¶[0108]: the distance L2 is ~ 81 mm from the calculation of the distance L2 X 2 = 582 mm - 420 mm (= 162 mm). The distance L1 may be freely set as long as it is within 420 mm; illustrated in figure 1(A) and 11 (A); since the first length must be less than 420 mm, it can also be less than 162 mm, making the second optical path more than two times longer than the first path, ¶[0108]), the light path lengths modulated by a digital signal; an imaging assembly (head-up display, ¶[0029]) to display a plurality of image portions (first virtual image 410 and the second virtual image 420, Figures 1(A) and 1(B); ¶[0072]) at a plurality of virtual object distances (“b”, “c”, “d”, Figure 1(B); ¶[0072]), from the light output by the modulation stack (111 and 112, Figure 1(A));” Kishigami et al., fails to teach or suggest the aforementioned combination further comprising “a unitary optical path length extender (OPLE).
With respect to claims 12-18, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to Claim 19, while Kishigami et al., disclose “a near-eye display system (abstract) comprising: a first display subsystem comprising: a first image source (115, Figure 1(A)) to provide light (111, Figure 1(A)); and a first modulation stack (111 and 112, Figure 1(A)) comprising a plurality of digital light path length modulators (112, Figure 1(A)), each of the digital light path length modulators (112, Figure 1(A)) comprising: a digitally controlled polarization modulator (150, Figure 1(A); see also ¶[0120,0121 & 0123]) to receive polarized light and to selectively modulate a polarization of the light (control unit 150 applies the voltage to the polarization switching element 112, ¶[0121]); and an optical path length extender (OPLE) (120, Figure 1(A)) to direct the light having a first polarization (121, Figure 1(A)) through a first light path (210, Figure 1(A)) through the OPLE (120, Figure 1(A)), and to direct the light having a second polarization (122, Figure 1(A)) through a second light path (220, Figure 1(A)) through the OPLE (120, Figure 1(A)), the first (210, Figure 1(A)) and second light paths (220, Figure 1(A)) having different light path lengths (¶[0108]: the distance L2 is ~ 81 mm from the calculation of the distance L2 X 2 = 582 mm - 420 mm (= 162 mm). The distance L1 may be freely set as long as it is within 420 mm; illustrated in figure 1(A) and 11 (A); since the first length must be less than 420 mm, it can also be less than 162 mm, making the second optical path more than two times longer than the first path, ¶[0108]); a first imaging assembly (head-up display, ¶[0029]) to create a plurality of image portions (first virtual image 410 and the second virtual image 420, Figures 1(A) and 1(B); ¶[0072]) at a plurality of focal lengths (“b”, “c”, “d”, Figure 1(B); ¶[0072]) for display to a first eye of the user (500, Figure 1(A)), from the light output by the modulation stack (111 and 112, Figure 1(A)); an auxiliary data system (Figure 8) to receive external data (basis of information on the traveling speed of the vehicle or navigation information, ¶[0122]) and use the external data to adjust the virtual object distance (switching control of the virtual image display distance performed by the control unit, ¶[0121]) of one or more image elements (switching control of the virtual image display distance performed by the control unit, ¶[0121]);” and Lanman et al., (US 2017/0160518 A1) teach a virtual reality headset (virtual reality headset, abstract) with binocular elements display (binocular vision, ¶[0051]; see also Figure 7A) with a second display subsystem (102, Figure 1) for a second eye (binocular implies a second eye) and providing a binocular display (¶[0051]), the binocular display providing both focus and vergence distance cues (112, Figure 1; see also ¶0026]; vergence determines a user's gaze based on the gaze point and where the user's eyes are focused, ¶[0026]) to create a realistic three dimensional image (three-dimensional (3D) virtual scene is presented on an electronic display element, ¶[0003]);” Kishigami et al., in view of Lanman et al., fail to teach or suggest the aforementioned combination further comprising “a unitary optical path length extender (OPLE).”
With respect to claim 20, this claim depends on claim 19 and is allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/TAMARA Y WASHINGTON/
Examiner, Art Unit 2872


/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872